Citation Nr: 0305901	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent.  In June 2000, the veteran entered notice of 
disagreement with the initial rating assignment; the RO 
issued a statement of the case in June 2000; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in July 2000. 

In March 2001, the veteran submitted an Application for 
Increased Compensation Based on Unemployability, otherwise 
known as a claim for compensation based on individual 
unemployability due to service-connected disability (TDIU).  
In a letter dated and received in April 2001, the veteran 
wrote that he was withdrawing his claim for individual 
unemployability.  Notwithstanding this request to withdraw 
the claim for individual unemployability, in March 2002 the 
RO adjudicated the issue of entitlement to a TDIU, and 
notified the veteran of this decision by letter dated on 
April 2, 2002.  The record does not reflect that the veteran 
has entered a notice of disagreement with this decision.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to a TDIU is not in appellate status before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; VA has notified the veteran of 
the evidence needed to substantiate the claim for a higher 
initial rating for PTSD addressed in this decision, obtained 
all relevant evidence designated by the veteran, and provided 
him VA medical examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  For the entire period of claim, the veteran's service-
connected PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships; for the entire period of 
claim, the veteran's PTSD has not been productive of 
disability that more nearly approximates total occupational 
and social impairment, due to such symptoms as grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent ability to perform activities of daily 
living, disorientation to time or place, and memory loss for 
names of closest relatives, own occupation, or own name.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 70 percent rating, but no 
higher, for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 
9411(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish 
entitlement to a higher initial rating for PTSD.  In an 
October 2001 letter, the RO informed the veteran of VA's duty 
to notify and assist, that VA had requested treatment records 
from a private hospital, and that VA would assist in 
obtaining medical records, employment records, and records 
from Federal agencies that the veteran identified.  The RO 
requested the veteran to identify such medical records, 
employment records, and records from Federal agencies, 
requested from the veteran the names of all medical 
providers, provided the veteran a VA Form 21-4142 release 
form for the veteran to complete, requested the veteran to 
provide copies of any private treatment records he had in his 
possession, and requested the veteran to provide a medical 
opinion from his physician showing how his service-connected 
disabilities (which included PTSD) affected his occupational 
activities.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, and 
the appellant has not identified any additional records or 
other evidence that has not been obtained.  In this case, the 
veteran was afforded VA PTSD or mental disorders compensation 
examinations in January 2000, November 2000, and February 
2002.  Thus, the veteran has been advised which portion of 
evidence was to be provided by him and which portion VA would 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.



II.  Initial Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The March 2000 rating decision on appeal granted service 
connection for PTSD, and assigned an initial disability 
rating of 50 percent.  In June 2000, the veteran entered 
notice of disagreement with the initial rating assignment.  
Where as in this case an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 31 to 
40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF indicates 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  The lay evidence includes written submissions and 
the personal hearing testimony of the veteran and his wife.  
The medical evidence includes three VA PTSD or mental 
disorder examination reports in January 2000, November 2000, 
and February 2002, a private hospitalization report, and VA 
outpatient treatment records.  The composite picture of the 
veteran's PTSD reflects the veteran's reported symptoms or 
clinical findings associated with PTSD of: flashbacks, 
nightmares, anger, chronic sleep impairment, depression and 
dysphoric mood, blunted affect, anxiety, occasional panic 
attacks, general feelings of anxiety, mild to moderate memory 
loss, a dislike of crowds, feelings of isolation or 
loneliness, mild to moderate impairment of concentration, 
inability to trust others, homicidal ideation on one 
occasion, and report of voices on one occasion. 

At a May 2001 personal hearing before the undersigned 
Veterans Law Judge, sitting at New York, the veteran 
testified in relevant part that he was participating in 
couples and private counseling for PTSD, and was taking 
medication; he had not worked for the previous couple of 
years, but he was still with a company for whom he worked 20 
hours or less per week; this job required him to interface 
with managers of various stores; he had held about 30 jobs 
since service; he was planning to return to work the week 
after the hearing; he played the guitar and sang; and he went 
to the movies on occasion with his wife.  At a RO hearing in 
October 2000, the veteran testified in relevant part that he 
had experienced depression, sleep disturbances, nervousness, 
irritability, argumentativeness, unsociability, fearfulness, 
paranoia, inability to concentrate, restlessness, and that he 
tended to isolate himself.  His wife testified that the 
veteran was volatile, depressed, nervous, and anxious, but 
had improved in controlling his anger, and she had called the 
police on occasion.  The veteran's wife also wrote that the 
veteran would not go to work at various jobs, was unhappy, 
angry, depressed, argumentative, had sleep impairment, and 
tended to isolate himself, although he made one new friend 
who had been in service.  

After a review of the evidence of record, the Board finds 
that the evidence is sufficient to raise a reasonable doubt 
as to whether, for the entire period of claim, the veteran's 
symptoms attributable to his service-connected PTSD more 
nearly approximate the criteria for assignment of a 70 
percent schedular rating.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.130.   The veteran's PTSD has 
manifested some of the symptoms contemplated by a 70 percent 
rating under Diagnostic Code 9411, including occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.   

In this case the Board finds the psychiatric symptomatology 
of depression and depressed mood and affect to be a part of 
the veteran's service-connected PTSD.  In this case, various 
VA examination reports reflect the opinion that the veteran's 
diagnosed depression is a progression of his service-
connected PTSD.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

While the veteran only meets a few of the rating criteria 
contemplated by a 70 percent rating for PTSD under Diagnostic 
Code 9411, the Board has considered and given appropriate 
weight to the VA examiners' general characterizations of the 
veteran's PTSD symptoms as reflected in the assignment of 
GAFs.  While the rating criteria provides for rating based on 
specific symptomatology, the Board nevertheless finds that 
the GAFs assigned warrant some additional weight in that they 
express the examiners' opinions that the veteran's PTSD 
symptoms are productive of serious symptoms or serious social 
or occupational impairment.  For example, the veteran has 
been assigned a GAF of 40 (January 2000), a GAF of 50 (July 
to December 1999; January 2000; March 2001), a GAF of 52 
(November 2000), a GAF of 55 (October and November 2000), and 
a GAF of 59 (February 2002).  While the veteran was assigned 
a GAF of 40, which reflects major impairment in several 
areas, including inability to work, the evidence reflects 
that a different examiner in the same month assigned a GAF of 
50, which reflects serious symptoms or serious impairment in 
social, occupational, or school functioning.  Additionally, 
subsequent examiners have assigned GAFs of 55 and 59, which 
reflect only moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, and the most 
recent VA examination report characterized the veteran's PTSD 
symptomatology as only moderate or moderately impairing of 
occupational and social functioning.  Most of the GAFs 
assigned during the period of claim, however, reflect serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  Based on this evidence, the Board finds 
and resolves reasonable doubt in the veteran's favor to find 
that the schedular criteria for a 70 percent rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-
4.14, 4.130, Diagnostic Code 9411. 

The Board finds that a schedular rating in excess of 70 
percent for the veteran's PTSD is not warranted for any 
period of the claim, however, as the symptomatology 
attributable to the veteran's service-connected PTSD has not 
at any time more nearly approximated the criteria for the 
next higher rating of 100 percent under Diagnostic Code 9411.  
The evidence demonstrates that the veteran does not have 
additional symptoms contemplated even by a 70 percent rating, 
including suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  The veteran indicated homicidal ideation on one 
occasion, but subsequently denied that he had any such 
homicidal ideation.  The Board notes that the veteran's 
reported symptoms of chronic sleep impairment and mild memory 
loss are even contemplated by a 30 percent rating for PTSD.  
In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 38 C.F.R. § 4.130 as examples or 


symptoms "like or similar to" the veteran's PTSD symptoms 
in determining the appropriate schedular rating assignment, 
and has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

With regard to the criteria for a 100 percent rating under 
Diagnostic Code 9411, the Board finds that the veteran's PTSD 
has not for any period of the claim been productive of 
disability that more nearly approximates total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.130, Diagnostic Code 9411.  

The evidence reflects instead that the veteran maintains 
part-time employment of 20 hours per week or less that 
requires contact with multiple store managers, that the 
veteran often left a job before he got fired, and that he was 
laid off from his employment of 13 years due to the company's 
downsizing.  The veteran has also been attending college full 
time since January 2002, which involves attending classes 
with other students twice a week.  The veteran reported no 
difficulty with his school work, even though one medical 
opinion was that he would have difficulty with studies due to 
his mild to moderate impairment of short-term memory and 
concentration.  While the veteran reported homicidal ideation 
on one occasion, he denied homicidal ideation on other 
occasions; as such, the evidence does not show that there is 
a "persistent danger of hurting self or others."  The 
veteran's mild memory loss does not affect his memory of 
names of closest relatives, own occupation, or own name.  The 
veteran lives with his wife, has occasional contact with his 
adult daughter who lives away from home while attending 
college, has a friend, and attends movies with his wife.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected PTSD (with depression) has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
psychiatric disability for any period during the pendency of 
the claim.  The evidence reflects that the veteran was 
briefly hospitalized on one occasion in 2001 for severe 
agitation; the hospital report reflects the veteran was 
placed on medication, the symptoms improved, and he was 
subsequently treated on an outpatient basis.  The regular 
schedular criteria, the General Rating Formula for Mental 
Disorders at 38 C.F.R. § 4.130, contemplates all of the 
veteran's specifically identified PTSD symptoms, including 
the tendency to isolate himself from others.  The Board has 
applied the General Rating Formula for Mental Disorders not 
as an exhaustive list of symptoms, but as examples of the 
type and degree of the symptoms, or effects, that would 
justify a particular rating.  The General Rating Formula for 
Mental Disorders contemplates symptoms that are "like or 
similar to" the veteran's PTSD symptoms.  See Mauerhan, 16 
Vet. App. 436.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  




ORDER

A schedular rating of 70 percent for service-connected PTSD 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

